PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MTI GROUP PTY LTD
Application No. 16/303,120
Filed: 19 Nov 2018
For: APPARATUS AND METHOD FOR LINING A BLAST HOLE
:
:
:   SUA SPONTE WITHDRAWAL OF	
:   HOLDING OF ABANDONMENT
:
:


This decision sua sponte withdraws holding of abandonment in the above-identified application.

On October 1, 2021, the examiner issued a final Office action, which set a shortened statutory period for reply of three months from the date of the Office action. Extensions of this period were available under 37 CFR 1.136(a). On April 11, 2022, the Office issued a Notice of Abandonment.

A review of the record reveals the Office received a timely and proper reply under 37 CFR 1.113 to a final rejection mailed October 1, 2021, on April 1, 2022, in the form of a request for continued examination (RCE), a $680 RCE fee, a submission under § 1.114, and a $740 fee for a three-month extension of time for response. The reply is located in the Image File Wrapper for this application. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the Office hereby sua sponte withdraws the holding of abandonment.  The application is restored to pending status because applicant filed a timely and proper response to the final Office action on April 1, 2022, which was made timely by the three-month extension of time.

This matter is being referred to Technology Center Art Unit 3672 for appropriate action on the reply filed April 1, 2022.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211.  All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET